Appeal of METROPOLITAN THEATRE CO.Metropolitan Theatre Co. v. CommissionerDocket No. 920.United States Board of Tax Appeals1 B.T.A. 893; 1925 BTA LEXIS 2767; March 25, 1925, decided Submitted March 2, 1925.  *2767  The determination of the Commissioner that the taxpayer and Atlanta Theatre Co. are affiliated is approved.  Joseph P. Bickerton, Jr., Esq., for the taxpayer.  J. Arthur Adams, Esq., for the Commissioner.  KORNER*894  Before IVINS, KORNER, and MARQUETTE.  FINDINGS OF FACT.  The taxpayer is a Delaware corporation with principal office in New York City.  It is engaged in the business of managing and operating the Metropolitan Theatre in Seattle, Wash.The corporation filed a return of its taxable income for taxation covering the fiscal year ended June 30, 1920.  This return was not a consolidated return of the income of the taxpayer and the Atlanta Theatre Co.  On audit the Commissioner determined that the two corporations mentioned are affiliated and computed the tax of the taxpayer on that basis.  A deficiency in tax resulted from such computation, of which the Commissioner notified the taxpayer by registered letter dated October 8, 1924.  The taxpayer appealed from this determination of the Commissioner and filed its petition with this Board on December 4, 1924.  DECISION.  The determination of the Commissioner is approved.  OPINION. *2768  KORNER: The taxpayer contended that the Commissioner erred in affiliating it with the Atlanta Theatre Co. for purposes of computation of income and profits tax for the reason that the Atlanta Theatre Co. was, during the taxable period under consideration, a personal service corporation and one not properly to be so affiliated.  It was conceded by the taxpayer that if the Atlanta Theatre Co. was not a personal service corporation, the determination of the Commissioner in respect of the affiliation was correct.  We have held in the , that that corporation was not a personal service corporation.  It follows that that corporation and this taxpayer should be affiliated.